Citation Nr: 0931232	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $41,137.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Milwaukee, Wisconsin.  

In May 2009, the Veteran testified before the undersigned at 
a video hearing.  At that time, the record was held open for 
30 days for the Veteran to provide the Board with an updated 
income and expense statement.  The Veteran, at that hearing, 
also waived agency of original jurisdiction (AOJ) review for 
this updated income and expense statement.  In June 2009, the 
Board received from the Veteran a VA Form 5655, Financial 
Status Report, without a written waiver of AOJ review.  
Nonetheless, because the Veteran already waived AOJ review of 
this evidence at his hearing, the Board finds that it may 
adjudicate his claim.  See 38 C.F.R. §§ 19.31, 19.37(a), 
20.1304 (2008).


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $41,137 was not due to the Veteran's fraud, 
misrepresentation, or bad faith.

2.  The creation of the debt was due to fault on the part of 
the Veteran and fault on the part of VA.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the Veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to him.

4.  The Veteran did not change his position to his detriment 
and reliance on these VA benefits nor did they result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  There is some financial hardship to the Veteran.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the Veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$41,137.00 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to certain cases, such as waiver of 
the recovery of an overpayment, pointing out that the statute 
at issue in such cases (Chapter 53) was not found in Title 
38, United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).



The Claim

In February 1996, the Veteran applied for VA pension 
benefits.  In a June 1996 rating decision, entitlement to 
pension benefits was granted.  In a July 1996 letter, the 
Veteran was notified of the award of improved pension 
benefits and his rate of payment.  The Veteran was provided a 
VA Form 21-8768, which advised him that he was obligated to 
provide prompt notice of any change in income or net worth or 
dependency status and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  It further stated that when reporting 
income, the total amount and source of all income received 
should be reported.  In September 1996, April 1998, June 
1998, and February 2000, the Veteran was again provided a VA 
Form 21-8768.  

In a February 2003 VA form 21-4138, the Veteran notified VA 
that he had obtained a job and wanted his pension benefits 
stopped to avoid an overpayment.  This correspondence 
establishes that the Veteran understood the obligations set 
forth in the VA form 21-8768.  

Unfortunately, VA did not terminate the Veteran's pension 
benefits and he did not return the pension monies.  The 
Veteran's income was excessive for pension benefits (as set 
forth in detail below); therefore, eventually VA 
retroactively terminated his pension benefits.  This action 
resulted in the creation of an overpayment of benefits in the 
amount of $41,137.00.

In February 2007, the Veteran requested a waiver of the 
recovery of that debt.  The Veteran's request for a waiver of 
the overpayment was referred to the Committee.  In July 2007, 
the Committee considered the Veteran's claim for waiver.  The 
Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the Veteran's part 
with respect to the creation of the overpayment at issue.  
The Board agrees with this determination.  However, the 
Committee further determined that recovery of the overpayment 
of VA improved pension benefits in the amount of $41,137.00 
would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The period of the overpayment in question dates through 2006.  
Pertinent information in this case has been received from the 
Veteran and his representative.  The Veteran completed 
eligibility verification forms (EVRs).  These EVRs indicated 
income from wages for 2003-2006.  Specifically, the Veteran 
indicated that his personal income for those years (since his 
dependents were not added until 2007) was as follows: 
$17,000.00 in 2003; $23,000.00 in 2004; $29,000.00 in 2005; 
and $31,000.00 in 2006.  The Veteran later indicated during 
his hearing that he did not have income in 2006, but then 
later stated that he did have income.  The Board has relied 
on the EVR since the hearing testimony is inconsistent.  

The Board notes that improved pension provides for maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient minus any 
excepted unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income, the monthly rate of pension payable 
shall be computed by reducing the beneficiary's applicable 
maximum annual pension rate by the beneficiary's new annual 
rate of countable income on the effective date of the change 
in the annual rate of income, and dividing the remainder by 
12.  38 C.F.R. § 3.273 (2008).  For the purpose of computing 
income for improved pension, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272 (2008).  38 C.F.R. § 
3.271(a) (2008).  

The maximum annual income rates for the time period in 
question for a Veteran with no dependents (as noted, they 
were not added until 2007) was substantially exceeded by the 
Veteran's reported income.  For instance, in 2003, the 
maximum income rate was $9,690.00; in 2004 it was $9,894.00; 
in 2005 it was $10,162.00; and in 2006 it was $10,579.00.  
The Veteran did not report any personal expenses which may be 
deducted.  

With regard to the first element of equity and good 
conscience, the VA was at fault for not terminating the 
Veteran's pension when he advised VA that he was working.  
However, the Veteran was also at fault because he continued 
to accept and negotiate the payments from VA when the record 
clearly shows that he knew that he was not entitled to 
receive these payments.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the Veteran 
received benefits he was not entitled to receive.  The 
Veteran was receiving pension on the basis that he was unable 
to work and had income below the statutory limit.  Neither of 
these factors was accurate.  The Veteran was working and had 
income exceeding the statutory limit.  Thus, the recoupment 
of those benefits did not defeat the purpose of the benefit.  

A failure to recoup the benefits would cause unjust 
enrichment to the debtor for the same reason; the Veteran was 
paid pension benefits due to his disability status and income 
level, neither of which was accurately represented.  
Likewise, there is no indication that the Veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the Veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  At the current time, the Veteran's income is 
derived solely from VA pension benefits.  He is married and 
has children.  His wife stopped working to get her high 
school diploma, but has not apparently returned to 
employment.  The Veteran submitted financial status reports.  
In November 2007, the Veteran indicated that his income 
exceeded his expenses.  In June 2009, he indicated the 
opposite.  However, the more recent financial status report 
listed his pension benefits less the deduction already being 
made for the overpayment and not the income beforehand.  With 
no deduction being made, income and expenses actually 
approximate each other.  However, the Veteran also has 
installment debts to which he is making payments.  The 
Veteran has not supplied evidence which would suggest that 
his indebtedness to the Government should not be afforded the 
same consideration and attention he provides to his other 
obligations.  Further, the expenses and income discussed at 
the hearing are not entirely consistent with the financial 
status report; thus a true financial picture has not been 
presented.  As such, while there may be some financial 
hardship in this case, that element is outweighed by the 
elements not in the Veteran's favor in this case.  



In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.


ORDER

Entitlement to a waiver of the recovery of an overpayment of 
VA improved pension benefits in the amount of $41,137.00, is 
denied.  



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


